Citation Nr: 1004148	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for diabetes mellitus type II ("DM II").  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1985.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Seattle, Washington, which 
granted the Veteran's claim for service connection for DM II, 
with an initial evaluation of 20 percent disabling, effective 
December 29, 2002.

In October 2009, a hearing was held before the undersigned 
Veterans Law Judge at the Seattle RO.  A transcript of this 
proceeding has been associated with the claims folder.

The record reflects that the Veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of the evidence by 
the agency of original jurisdiction in accordance with 38 
C.F.R. § 20.1304 (2009).


FINDING OF FACT

The Veteran's DM II is manifested by the use of oral 
medication, regulation of diet and insulin, and does not 
require regulation of activities.


CONCLUSION OF LAW

The criteria for an increased evaluation for DM II have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  Thus, any error related 
to this element is harmless.

The requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

For initial rating claims, such as here, where service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven.  As such, 38 U.S.C.A. § 
5103(a) notice is no longer required since the purpose that 
the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the rating of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
notice is nonprejudicial.  See Dingess, 19 Vet. App. at 490-
491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008) 
(where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to any 
downstream elements).

Nevertheless, the Board notes that a letter dated November 
2008 provided notice to the Veteran of the types of evidence, 
both lay and medical, that could be submitted in support of a 
claim for an increased rating, and advised him of what VA 
would do to assist him in obtaining such evidence.  The 
letter also advised the Veteran of the evidence needed to 
show what impact his condition had on his employment and 
activities of daily life, and as to the effective date and 
disability elements of the claim.  The claim for a higher 
evaluation was subsequently readjudicated following issuance 
of that notice letter.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post service VA and 
private treatment records, and VA/QTC examination reports 
dated March 2004 and November 2008.  The claims file also 
contains the Veteran's statements in support of his claim.  
Additionally, as this claim is one involving a current 
evaluation of an already service-connected disability, the 
Board finds that all pertinent records relating to this claim 
have been associated with the claims folder.

As noted above, the Veteran has been afforded two VA 
examinations.  The examination reports show that the 
examiners reviewed the complete claims folder, including the 
Veteran's service and post-service treatment records, 
elicited from the Veteran his history of symptomatology 
related to his DM II, and provided clinical findings 
detailing the results of his examination.  For these reasons, 
the Board concludes that the examination reports in this case 
are adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id. at 
126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability, regardless of the time period or 
regulations examined.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

The Veteran's service-connected DM II is evaluated under DC 
7913.  The regulations establish a general rating formula for 
diabetes mellitus.  Ratings are assigned according to the 
manifestation of particular symptoms.

The current 20 percent disability rating mandates:

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted 
diet.

The criteria for a 40 percent rating mandate:

Requiring insulin, restricted diet, and 
regulation of activities.




The criteria for a 60 percent rating mandate:

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that 
would not be compensable if separately 
evaluated.

And the criteria for a 100 percent rating mandate:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis of 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated.

38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

III.  Factual Analysis

The Veteran contends that his DM II warrants a disability 
rating in excess of the currently-assigned 20 percent due to 
a worsening of the condition.  Specifically, he asserts that, 
as a result of his disease, which he claims has resulted in 
cardiac surgery, as well as other unrelated physical 
disorders, such as arthritis, he is physically limited, and 
thus, his condition requires regulation of his activities.  
See Board hearing transcript, October 2009.

At the outset of this discussion, the Board notes that 
service connection has also been established for several 
disabilities that the RO found to be related to his diabetes, 
including peripheral vascular disease in both upper and lower 
extremities.  The RO also awarded service connection for 
impotence, and special monthly compensation for loss of use 
of a creative organ.  Service connection has also been 
established for the residuals of coronary artery bypass graft 
surgery, which is rated as 30 percent disabling, and for 
hypertension, which is rated as 0 percent disabling.  The 
Veteran did not submit a timely notice of disagreement as to 
any of these awards; thus, the Board lacks jurisdiction to 
consider any of these issues.

A review of the claims folder reveals that, in March 2004, 
the Veteran was afforded a VA/QTC medical examination 
pursuant to his claim of entitlement to service connection.  
During the evaluation, he reported that he experienced 
tingling and numbness in his lower legs and fingers.  He also 
complained of blurry vision related to his DM II and said 
that it had resulted in his having to undergo coronary bypass 
surgery.  The examiner found that he had not lost any time 
from work as a result of his disease, had no problems with 
his blood pressure being too high or too low, resulting in 
hospitalization, obtained medical treatment for the condition 
only 2-3 times per year, and took oral diabetes medication, 
but required no insulin injections.  He also said that he 
avoided breads and pastas, but had not actually been placed 
on a restricted diet.  With regard to the affect that the 
disorder had on his activities of daily life, he said that he 
was unable to walk long distances, could not carry heavy 
objects very far, and experienced insomnia.  An eye 
examination revealed findings within normal limits.  The 
examiner diagnosed the Veteran with DM II and concluded that 
his disease had no impact on his eyes, heart, skin or renal 
system. 

Private treatment records from March 2004 to January 2005 
show that the Veteran received treatment at the Lyndon Family 
Medical Center.  These reports show that he continued to 
receive treatment for non-insulin-dependent DM II controlled 
by exercise and oral medication.  There was no evidence that 
he had hypoglycemia.  

In November 2004, he was examined by private physician, Dr. 
J. McAfee, and requested that he be placed on insulin.  Dr. 
McAfee found that, at the time of the examination, he 
presented with good control of his DM II using only oral 
medication.  However, she found him to be grossly overweight.  
She diagnosed him with poorly-controlled DM II in obvious 
need of insulization, and prescribed insulin injections.  

In December 2004, the Veteran was seen by private advanced 
registered nurse practitioner, Bobi Rehberger.  She noted 
that is diabetes was still not optimally controlled and found 
that he needed more aggressive carbohydrate management.  She 
told him to keep a record of his diet for further evaluation, 
including the carbohydrate content of his meals.  She further 
stressed the importance of blood glucose monitoring, as well 
as insulin control.  

The Veteran was seen again by nurse Rehberger in February 
2005, at which time, it was noted that he was still failing 
to monitor his daily blood glucose levels as adequately as he 
should.  However, he stated that he exercised three (3) times 
per week.  At this time, he was diagnosed with insulin-
treated DM II, improved control per home blood monitoring.  
The nurse recommended that he continue to exercise and 
suggested dietary changes.

In December 2006, the Veteran returned for a one-year follow-
up examination by nurse Rehberger.  She noted acceptable 
findings related to his DM II.

Between September 2007 and January 2009, the Veteran was seen 
by private physician, Dr. D. Turk.  In September 2007, he 
advised the Veteran to make a better effort to lose weight 
through improved diet and increased exercise.  Although the 
Veteran complained that his arthritis prevented him from 
engaging in more exercise, Dr. Turk nonetheless advised him 
to do so.  In October 2007, he was again told to continue to 
exercise.  Dr. Turk noted that he was making progress at 
better controlling his carbohydrate intake.  He especially 
noted that the Veteran's blood glucose levels were much 
better on the days that he engaged in activity.  In April 
2008, Dr. Turk again noted that the control of his DM II was 
good.  Although the Veteran said that he was exercising as 
much as possible and still could not lose weight, there was 
no indication from Dr. Turk that he reduce his activity 
level.  In January 2009, Dr. Turk again noted that his DM II 
was fairly well controlled, but advised him to increase his 
oral medications.  He also told him to continue exercising.

In November 2008, the Veteran was afforded a second VA/QTC 
examination to determine the severity of his DM II.  During 
the examination, he said that he had visited his doctor for 
diabetes care four (4) times during the previous 12 months 
and had experienced no hypoglycemia.  Although he continued 
to report blurred vision, which he said had existed for the 
past four years, the examiner found that his eye health was 
within normal limits and were not bad enough that treatment 
was necessary.  Upon examination, it was found that the 
Veteran was 5'9" and 286 pounds.  The examiner diagnosed him 
with no change in the previous diagnosis of DM II, but found 
that he was currently asymptomatic.  He noted that the effect 
of his disease on his job would be only numbness in his hands 
and feet.  Although he found that the Veteran's heart disease 
could affect his performance, he concluded that the diabetes 
itself would not.  He found that the affects from the disease 
on his activities of daily life were the same as those on his 
occupation.  The examiner indicated no need for regulation of 
the Veteran's activities.  

VAMC treatment records from January 2006 through June 2009, 
reflect that the Veteran was receiving treatment for DM II 
with insulin injections several times per day, oral 
medication and restricted diet.  However, they also show that 
he was continually advised by his treating medical 
practitioners to continue to exercise.  There was no 
indication that he was ever told to reduce his activity 
level, or was visiting a diabetic care provider twice per 
month.  Treatment records show that, in February 2009, he was 
placed on the VA "MOVE" national weight management program, 
which includes reduced calorie intake and increased activity.  

In October 2009, the Veteran and his wife testified at a 
hearing before the Board.  He said that his heart surgery 
caused restriction of his activities and that his doctors had 
told him that his cardiac condition stemmed from his DM II.  
However, he nonetheless admitted that his VA nurses and 
physicians had advised him to remain active.  The Veteran's 
wife confirmed that he had difficulty with activities and 
would begin to sweat whenever he tried to walk very far.

Also of record are the Veteran's own statements and letters 
in support of his claim.  In letters dated July and October 
2009, he wrote to his private physicians, Drs. Turk and 
Shemoy, requesting that they provide him with letters 
advising him to restrict his activity level.  The claims 
folder, however, contains no response from either of these 
doctors.  

IV.  Conclusion

After a careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim for a disability evaluation in excess of 
the current 20 percent for service-connected DM II.  In this 
regard, while the medical evidence shows that the Veteran is 
currently on a restricted diet and uses oral medication and 
insulin to control his disease, there is no competent 
evidence suggesting that his DM II requires the regulation of 
his activities.  Rather, the medical treatment records show 
that, throughout the course of this appeal, the Veteran's 
treating health care professionals have consistently 
encouraged him to exercise in order to control his weight.  
As noted above, in January 2009, he was placed on the VA 
"MOVE" program, which actually required that he increase 
his activity level.  In addition, although the Veteran and 
his wife have argued that he has been limited in his ability 
to engage in many activities by his diabetes and his cardiac 
surgery, they have also essentially conceded that he has been 
encouraged to exercise by his treatment health care 
providers.  As there is no credible indication that the 
Veteran's DM II requires the regulation of his activities as 
contemplated by the rating criteria, the Board finds that a 
40 percent disability evaluation is not warranted.

In addition, the Board has considered the criteria for a 60 
percent and 100 percent rating.  However, as noted above, 
while the Veteran's DM II requires the use of oral 
medication, restricted diet and insulin injections several 
times per day, there is no evidence that he is required to 
make twice monthly visits to his healthcare professionals for 
treatment of the disease, has episodes of ketoacidosis or 
hypoglycemic reactions requiring more than one 
hospitalization per year, requires more than one daily 
injection of insulin, or requires weekly visits to a diabetic 
care provider.  As such, the Board concludes that a higher 
rating for DM II is not warranted.

The Board further notes that, although the Board has 
considered the Veteran's claim that his private doctors have 
told him that his DM II was related to his cardiovascular 
disorders, the Board notes that service connection has 
already been separately awarded for heart disease and 
hypertension as directly related to service.  These 
disabilities were evaluated as 30 percent and 0 percent 
disabling, respectively, in the August 2004 rating decision, 
and he did not appeal.  The matter of the appropriate 
disability ratings for his cardiovascular disorders was again 
addressed in a June 2009 rating decision, and to date, the 
Veteran has not submitted a notice of disagreement with that 
decision to the RO.  Thus, these disorders have been 
separately evaluated by the RO, and the issue of appropriate 
evaluations is not now before the Board on appeal.  The Board 
does note, however, that the one-year period in which to file 
disagreement with that decision has not yet expired, and the 
Veteran remains free to do so if he wishes.

The Board is sympathetic to the assertions of the Veteran and 
his wife that his diabetes is more severe than is 
contemplated by the 20 percent rating.  In this regard, the 
Board also recognizes that they are competent to attest to 
factual matters regarding symptoms observable with their own 
senses.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Thus, to this extent, their testimony and written 
statements attesting to the severity of his disease are of 
probative value.  However, in this case, two competent 
examiners reviewed the evidence, taking into account the 
Veteran's lay reports and other lay evidence of record, and 
provided detailed clinical findings describing the severity 
of his current condition.  Based on those findings, and with 
consideration given to the Veteran's own description of his 
symptomatology and the impact of his disorder on his life, 
the Board finds that the greater weight of probative evidence 
is against granting an evaluation in excess of the current 20 
percent for DM II.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected diabetes is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
diabetes with the established criteria shows that the rating 
criteria more than reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), to the limited extent that the Veteran 
exhibits other related factors such as those provided by the 
regulation as "governing norms" he has already been 
separately compensated.  As discussed, he has been granted 
several separate compensable evaluations for complications of 
his diabetes.  Moreover, it is noted that in a March 2005 
rating decision the Veteran was assigned a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU).  The TDIU award was made in 
recognition of the aggregate impact of all of the Veteran's 
service-connected disorders, but was based primarily on the 
Veteran's diabetes and the separately evaluated 
complications.  In this case, therefore, the TDIU award has 
compensated the Veteran for any loss in gainful employment 
(i.e., marked interference with employment) due to service-
connected disease or disability.  There is otherwise nothing 
exceptional about the clinical manifestations of the 
Veteran's diabetes, nor have they required frequent periods 
of hospitalization or, indeed, any period of hospitalization.  
The Board, therefore, has determined that referral of this 
case for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted. 

In light of this evidence, the Board finds that the Veteran's 
DM II symptomatology does not satisfy the criteria for a 
disability evaluation in excess of 20 percent disabling.  The 
"benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application, as there is not an 
approximate balance of evidence.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),; Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is 
not for application.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).




ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type II is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


